Russell, C. J.
1. It appears from consideration of all the evidence that the jury was authorized to return the verdict of which complaint is made. Viewing the charge in its entirety, and not by excerpts, the criticisms directed against it are without merit.
2. The question whether plaintiff in error should have been required to pay permanent alimony during the lifetime of the defendant in error or until her remarriage was dependent upon the weight to be given to the evidence for and against the existence of an agreement to accept the temporary alimony for a limited period in lieu of permanent alimony, and was hence a question for the jury; and the jury was authorized from the evidence to find against the existence of such an agreement. Allowance of temporary alimony may be refused, or an amount allowed may be increased or decreased by the judge; but the amount of permanent alimony can not be reviewed by the judge. If in his opinion it is unsupported by evidence, this may be cured only by the grant of a new trial.
3. The judge did not err in overruling the motion for new trial.

Judgment affirmed.


All the Justices concur.

W. II. Burt, for plaintiff in error. O. L. Sobados, contra.